Having considered the petition and its accompanying
                 documents, we are not satisfied that our intervention by way of
                 extraordinary writ is warranted. As a general rule we will not review
                 challenges to evidentiary rulings by way of a mandamus petition because
                 these rulings are discretionary.   See Williams v. Eighth Judicial Dist.
                 Court, 127 Nev. „ 262 P.3d 360, 365 (2011). Moreover, petitioner
                 has an adequate remedy at law by way of an appeal should he be
                 convicted. See NRS 177.015(3). Accordingly, we
                            ORDER the petition DENIED.



                                                    veg.4-c
                                        Hardesty



                 Douglas                                  Cherry



                 cc: Hon. Elizabeth Goff Gonzalez, District Judge
                      Louis C. Schneider, LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    e